DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending in the application.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter
Therefore, given the silence of the disclosure and the broadest reasonable interpretation, the computer readable recording medium of the claim may include transitory propagating signals.  As a result, the claim pertains to non-statutory subject matter.
However, the Examiner respectfully submits a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  For additional information, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 9, 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vijayakumari Mahasenan et al. US Pub. No. 2020/0011696 (“Mahasenan”).
Regarding claim 1, Mahasenan discloses a power plant controlling method comprising:
[0016] Methods, systems, and devices for indoor wayfinding to equipment and infrastructure at a facility are described herein. For example, one method includes receiving an identifier associated with a piece of equipment or infrastructure within a facility, receiving location information associated with the location of the piece of equipment or infrastructure within the facility, receiving visual view data to produce a visual view of an area of the facility, and merging the identifier, the location information, and the visual view data to produce a visual view on a user interface of a computing device to communicate the location of the piece of equipment or infrastructure to a user of the computing device. 

[0024] FIG. 1 illustrates an example of a system for providing a wayfinding functionality in a facility in accordance with an embodiment of the present disclosure. The facility can be, for example, an indoor space such as a building, industrial space, manufacturing plant, warehouse, factory, mining facility, agricultural facility, parking garage or ramp, health care facility (e.g., hospital), airport, retail facility (e.g., shopping complex) or hotel, among other types of facilities and/or indoor spaces. However, embodiments of the present disclosure are not limited to a particular facility or facility type.

receiving a beacon signal from a location beacon or a device information beacon, wherein the location beacon [104, 106, 108, 110 of Fig. 1] is mounted in a region of a power plant area requiring monitoring and controlling, 
an identifier can be associated with a piece of equipment or infrastructure. This can be accomplished by placing the sensor tag on or near the equipment or infrastructure component to be identified. This can be beneficial in already installed systems within a facility as the sensor tags can be installed after the system is in place. An identifier can also be associated by having identifier information integrated in the component, for example, at the time the component is manufactured.

[0026] As used herein, equipment is any device within that provides a function to the facility that may need to be located or serviced. For example, this may be needed by emergency response personnel or in requiring service from technicians. Infrastructure is other components that allow the equipment to function properly, such as valves, ducts, control panels, etc.

[0030] For example, as shown in FIG. 1, system 100 can include equipment (e.g., asset) tags 104 and 106. Equipment tags 104 and 106 can be, for instance, a tag (e.g., badge) attached or coupled to an item of equipment in the facility. 

[0031] Sensor device 102 can obtain (e.g., receive) an identifier and/or location data from equipment tags 104 and/or 106. The location data received from equipment tags 104 and/or 106 can indicate the current location of the item of equipment or infrastructure in the facility, respectively. 

[0032] Sensor device 102 can receive the location data from equipment tags 104 and/or 106 via a first type of wireless communication. For example, sensor device 102 can receive the location data from equipment tag 104 via sub gigahertz (e.g., 900 megahertz) signals transmitted from equipment tag 104. These signals could also come via Bluetooth (e.g., BLE) or Wi-Fi signals, among other suitable communication formats. 

the region including an employee circulation path [see also Para. 0076-0077], 
[0045] As an example, a location services application can use the information obtained by sensor device 102 to locate equipment (e.g., assets) in a facility, control HVAC equipment and lighting to achieve energy efficiency, and/or provide automatic navigation inside the facility for humans and/or machines

and the device information beacon is mounted at a device requiring identification [see Para. 0024 above]; 
tracking a location of the beacon transmitting the received beacon signal [see Para. 0032, 0036, 0045 above]; 
[0036] Location data, and other equipment and infrastructure information, can be stored in one or more computing devices (e.g., devices 112 and 116). For example, this information can be stored in one or more data stores in memory on the computing device or a building 

[0037] In such embodiments, it may be necessary to convert the location data from the format in which it is stored for purposes of the building information model to its use in the visual view of embodiments of the present disclosure. For example, the location information maybe be presented in different coordinate systems, different Cartesian coordinate systems, have different offsets of origin, and/or different XY axis scaling. 

[0043] Computing device 116 can use the information received from computing device 112 (e.g., the information obtained by sensor device 102) to provide software-based services for the facility. For example, computing device can use the information to run (e.g., address, enable, and/or operate) multiple facility management apps, such as, for instance, communication, sensing (e.g., space, environment, air quality, and/or noise sensing), location (e.g., real time location service and/or wayfinding), occupancy, equipment (e.g., asset) tracking, comfort control, energy management, fire and safety, fire system, security management, HVAC control, space utilization, labor productivity, and/or environmental monitoring applications. 

[0048] As shown in FIG. 2, data (e.g., sensed data) can be communicated from sensor tags 208 and 210 to the sensor device via wireless communication 222 and 226, respectively. Sensor tags 208 and 210 can be, for example, sensor tags 108 and 110, respectively, previously described in connection with FIG. 1. Wireless communication 222 and 226 can include, for example, sub gigahertz (e.g., 900 megahertz) communication, as previously described in connection with FIG. 1. 
and receiving information about devices [Para. 0027] within a radius set by a user based on the tracked location.
[0044] In various embodiments, computing device 116 can use the information to run such applications as mobile apps on mobile device 118 via network 114 illustrated in FIG. 1. Mobile device 118 can be, for example, the mobile device (e.g., smart phone, tablet, smart wearable device, etc.) of, for example, an owner, manager, technician, security personnel, emergency personnel, tenant, worker, or guest of the facility, depending upon the application being utilized. 

[0061] FIG. 5 illustrates a screen shot of a user interface showing multiple devices near a user in accordance with an embodiment of the present disclosure. In this embodiment, a user interface is provided on a user device (e.g., mobile device 118 of FIG. 1). As can be seen in FIGS. 5-11 herein, the user interface can have several configurations and can provide a variety of information that can be helpful for the user. 

[0062] In the implementation shown in FIG. 5, user interface 550 has an area for defining what is being viewed (e.g., left side) and a viewing area (e.g., right side). On the top of the left side, the user has a choice area 552 where the user can select the type of data that is shown on the user interface. 

[0065] In this example, the selection made in the choice area 552 of the fire system to view in the user interface results in the identification of a device 554 listed by its unique identifier in a system component list area 554. The identifier can be any suitable identifier and can be assigned by the user interface or can be an identifier that is already associated with the system component. As used herein, a system component is a piece of equipment or infrastructure of the facility that is part of a system of pieces of equipment or infrastructure that interact as a system to provide a particular functionality within the facility).

[0067] FIG. 6 illustrates a screen shot of another view of a user interface showing multiple devices near a user in accordance with an embodiment of the present disclosure. In FIG. 6, the map on the user interface 650 has been expanded to show a larger area of the facility and the view now includes several system components 664-1, 664-2, 664-3, 664-4. One of the components, 664-1 is indicating a fire condition that should be investigated. 

[0074] In the embodiment of FIG. 7, a component has been selected and is identified both in the list area at 766 and on the map at 772. When selected, information about the selected component can be provided, for example, at 778. In the embodiment of FIG. 7, an information box is created when a selection of a component is made. 

[0075] The information provided in this example includes the component identifier, a sensor reading that may indicate the status of the component and/or location of the component (e.g., Temperature sensor reading of 225 degrees may indicate a faulty sensor or that a fire is present. Corroboration with other nearby sensors can confirm a fire condition.). The information box 778 also includes a button for the user to select to see more details about the component at 774 (which will be discussed in more detail below) and a button at 776 to initiate and determine a route and to see a route from the user's location to the location of the component. 

[0082] FIG. 9 illustrates a screen shot of a user interface showing multiple devices that are interconnected in accordance with an embodiment of the present disclosure. In the embodiment of FIG. 9, the user interface 950 shows that a device has been selected (component 886 of FIG. 8) with an indication in the list at 990 and with an information box being created on the image at 992. 

[0083] The information box can provide any suitable information that may be of benefit to the user when viewing the image. In the embodiment shown in FIG. 9 the information provided is the component identifier, distance from the user (125 meters), direction from the user (northeast), and a temperature reading. The box also includes a details button and a route button (the image shown can be in an area remote from the user's current location). 



Regarding claim 3, Mahasenan discloses the location beacon is used for identifying a location and has unique identification information, wherein the unique identification information includes information of a code indicating a location of a building in the power plant [see Para. 0067, 0071, 0145, Fig. 7-10].
Regarding claim 4, Mahasenan discloses the device information beacon includes identification information about a device, and information about a state, a history, or maintenance plan of the device, wherein the information about the maintenance plan of the device includes consumable replacement information [Par. 0070, 0088-0090, 0137, 0138].
Regarding claim 9, Mahasenan teaches a power plant controlling terminal comprising:
a beacon signal receiver configured to receive a beacon signal from a location beacon or a device information beacon, wherein the location beacon is mounted in a region of a power plant area requiring monitoring and controlling, the region including an employee circulation path, and the device information beacon is mounted at a device requiring identification [see discussion claim 1]; and
a display [see Fig. 5 and 7] configured to track a location of the beacon transmitting the received beacon signal and display information about devices within a radius set by a user [Para. 0061-0065, and Para. 0072] based on the tracked location via augmented reality (AR) [see fig. 8 and 9].
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahasenan as applied to claim 1 above, and further in view of Lee et al. US Pub. No. 2017/0316658 (“Lee”).
Regarding claim 2, Mahasenan teaches the receiving of the information comprises receiving, in real time, the information about the devices within the radius set by the user, wherein the information is displayed on a terminal of the user via augmented reality (AR) [see fig. 8 and 9].  and information received from the beacon signal received from the device information beacon includes status/service information [par. 0067, 0069, 0072, 0137-0138].
a sensor reading that may indicate the status of the component and/or location of the component (e.g., Temperature sensor reading of 225 degrees may indicate a faulty sensor or that a fire is present. Corroboration with other nearby sensors can confirm a fire condition.). The information box 778 also includes a button for the user to select to see more details about the component at 774 (which will be discussed in more detail below) and a button at 776 to initiate and determine a route and to see a route from the user's location to the location of the component. 

[0080] Such an embodiment can be helpful, for example, for use by technicians when entering an area and looking for components that may need service or diagnosis of an issue. It can also identify components of other systems that may be causing the issue but may not be included in the component list for the system the technician is working on.

[0138] Examples include, an indication that the component of the system is operational, that the component is on, that a valve is open, a temperature reading from a sensor, or an alarm condition, among other data from which a status can be determined. An example of status indicators that could be used with a component providing fire detection functionality include: an alarm status, a warning status, a failure status, a replacement status, a service request status, for the piece of equipment or infrastructure provides a fire detection functionality. 

Mahasenan does not expressly teach the information received from the beacon signal received from the device information beacon includes consumable replacement request information.
Lee teaches a system method that support a feedback function with respect to events that occur when a variety of electronic devices forming a network in a certain area (e.g., a home, an office, a hospital, a factory, etc.) operate. Specifically, Lee teaches the information received from the beacon signal received from the device information beacon includes consumable replacement request information.
[0034] The electronic devices 100 create event messages according to their operations, and transmit the event messages to the management apparatus 200. For example, if a washing machine has completed its washing cycle, it creates a message corresponding to a washing cycle completion (i.e., a washing cycle completion event), and transmits the message to the management apparatus 200. If an air-conditioner requires a clean filter, the air-conditioner creates a message corresponding to a request for the replacement of the filter (i.e., a filter replacement event), and transmits the message to the management apparatus 200.

. 

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahasenan as applied to claim 1 above, and further in view of Nugent et al. US Pub. No. 2017/0019264 (“Nugent”).
Regarding claim 5, Mahasenan does not teach the receiving of the beacon signal comprises receiving information about a QR code captured in the power plant area requiring monitoring and controlling.
Nugent teaches a method, a system, and a computer readable medium for providing automation and control of equipment and facility resources via a mobile device of a user.  Location information of a user in or near a facility is detected using a position sensor.  Specifically, Nugent teaches the receiving of the beacon signal comprises receiving information about a QR code [315 of fig. 3] captured in the power plant area requiring monitoring and controlling.
[0023] In today's world, a mobile worker is required to know what assets are included in each zone as well as how to connect to the specific server for that zone in order to access relevant information and controls. Given the many different publishers of the server software, it is unlikely that the zone servers have information organized in a consistent way or have a consistent user interface. This greatly complicates the process for a mobile worker to access the 

[0026] The location-based automation and control system is enabled using GPS or Indoor Positioning System (IPS) geo-tags (for example, position sensors 940 of FIG. 9). Such geo-tags may comprise, but are not limited to, GPS, Bluetooth Low Energy (BLE) beacons, Near Field Communication (NFC) devices, QR codes, barcodes, any other commercially available position sensors, or any combination thereof. The geo-tags may be referred to herein as position sensors, which when associated to a physical point in the facility enable the host (ICS) to determine location. In addition to the specific location, a zone concept is incorporated in the system allowing for actions and information to be distributed based on a hierarchy of rules. The system continuously evaluates signals coming from position sensors to determine, within the context of the job responsibilities of the worker using the mobile device, the proper filtering of the available measures, commands, actions and messages. As a result, the system pushes relevant information and controls to the worker's device automatically and the worker's current physical location is recorded by the host (ICS). 

[0030] In an embodiment, the position sensors are deployed in areas of interest within the building or facility. Additionally, or as an alternative, certain points of interest, such as entry points to zones, gates, windows, rooms, moving assets, etc. are equipped with NFC devices and QR code type position sensors. The system configuration software includes functions for printing unique identifiers to QR codes and for storing unique identifiers to NFC devices. The position sensors are stored in a database and associated with their corresponding locations and zones. Further, the locations and zones are associated with actions, events and messages. This association is done through both the host system as well as from the mobile application for the location-based automation and control system. 

[0042] The mobile device 305 may be used by a user (worker) in a building as part of his job responsibilities to control or monitor equipment or building resources. The location of the user can be detected using various devices in the building. For example, the location sensors 310 may have a predefined area of sensing, and may be registered to identify a user within specific zones or areas in a facility. The position sensors 310 may detect the presence of the mobile device 305. As another example, the user may scan a QR code 315 using their mobile device 305, where the QR code 315 may be located near the user or on an equipment near the user. As another example, the user's location may be detected by a NFC device 320 via the mobile device 305. The position sensors 310, QR code 315 and NFC device 320 are registered in a database as identifying locations, specific zones, areas or equipment. 


Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the method of Mahasenan with receiving of the 
Regarding claim 6, Mahasenan in view of Nugent teaches a location at which the QR code is captured is regarded as a location of a user and the information about the devices within the radius set by the user, based on the regarded location of the user, is received via AR [see Fig. 3, 6 of Nugent and fig. 7 and 8 of Mahasenan].

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nugent in view of Mahasenan.
Regarding claim 7, Nugent teaches a power plant controlling method comprising:
arranging a location beacon [310] or a QR code [315] in a region of a power plant area requiring monitor and controlling, the region including an employee circulation path [see Fig. 6-8];
[0026] The location-based automation and control system is enabled using GPS or Indoor Positioning System (IPS) geo-tags (for example, position sensors 940 of FIG. 9). Such geo-tags may comprise, but are not limited to, GPS, Bluetooth Low Energy (BLE) beacons, Near Field Communication (NFC) devices, QR codes, barcodes, any other commercially available position sensors, or any combination thereof. The geo-tags may be referred to herein as position sensors, which when associated to a physical point in the facility enable the host (ICS) to determine location. In addition to the specific location, a zone concept is incorporated in the system allowing for actions and information to be distributed based on a hierarchy of rules. The system continuously evaluates signals coming from position sensors to determine, within the context of the job responsibilities of the worker using the mobile device, the proper filtering of the available measures, commands, actions and messages. As a result, the system pushes relevant information and controls to the worker's device automatically and the worker's current physical location is recorded by the host (ICS). 

[0041] FIG. 3 is a schematic of an example system 300 for providing control of equipment or building resources to a user via a mobile device, according to an example embodiment. The system 300 includes a mobile device 305, multiple position sensors 310, a Quick Response (QR) 

arranging a device information beacon at a device [equipment] requiring identification in the power plant area requiring monitoring and controlling;
[0042] The mobile device 305 may be used by a user (worker) in a building as part of his job responsibilities to control or monitor equipment or building resources. The location of the user can be detected using various devices in the building. For example, the location sensors 310 may have a predefined area of sensing, and may be registered to identify a user within specific zones or areas in a facility. The position sensors 310 may detect the presence of the mobile device 305. As another example, the user may scan a QR code 315 using their mobile device 305, where the QR code 315 may be located near the user or on an equipment near the user. As another example, the user's location may be detected by a NFC device 320 via the mobile device 305. The position sensors 310, QR code 315 and NFC device 320 are registered in a database as identifying locations, specific zones, areas or equipment. 

generating locations at which the location beacon, the QR code, and the device information beacon are arranged as codes;
tracking a location of a user based on information received from at least one of the location beacon, the QR code, and the device information beacon [see fig. 6 to 8]; and
[0043] As discussed, the mobile device 315 includes an application that monitors active position sensors in proximity of the mobile device, and collects passive geo-tag data. A background service included in the application continuously scans the environment for position sensors. The application also includes a user interface that allows the user to scan position sensors such as NFC devices and QR codes.

[0044] The location information or user profile information of the user/mobile device 305 is transmitted to the host system 325 from the mobile device 305 via a wireless, WiFi, or mobile network connection. The host system 325 may be an ICS configured for the particular facility, and the equipment and resources of the facility. The host system 325 may be implemented in server 950 described in connection with FIG. 9. The host system 325 queries the relational database 330 to determine the information and actions available for the user/mobile device 305 based on the location or user profile information received from the mobile device 305. The host system 325 includes a logic module to process the user's location information and provide the relevant actions and information to the user. The host system also maintains the relational database 330 with actions, locations, and events. 

that the user may control and monitor equipment or building resources in his proximity. The mobile device 305 may include an application implementing the location-based automation and control system described herein, where the application generates a user interface displaying information and control buttons based on the available information and available actions determined by the host system 305. 

[0048] Data is transmitted between the user's mobile device 305 and the host system 325 as described in connection with FIG. 3. The mobile device 305 transmits environment context data 410 to the host system 325. The environment context data 410 may indicate the user's location within a building and a user profile. In some embodiments position sensors may provide images or video such as from augmented reality cameras to determine the environmental context 410. The host system 325 communicates to relational database 330 to determine the information and actions available to the user based on his location and user profile. The host system 325 transmits actions data 425 to the mobile device 305. The actions data 425 may include information and actions available to the user based on his location and user profile. In some embodiments the actions data 425 may be forwarded to augmented reality displays or other equipment. The host system 325 transmits events data 430 to the control room device. The events data 430 may include messages, notifications, user interface output, alarms, control commands for equipment to adjust set points for temperature, security level, and the like. 

[0052] When an update in the location or environmental context of the mobile device is detected, one or more new actions are made available to the user on his mobile device. Actions may include, but are not limited to: showing list of measurement values including details such as quality of the data; show the trend of one or more values; show logs and historical data; displaying messages associated with the location; initiating one or more commands to the host system; defining or modifying one or more supervisory control set points; showing list of alarms; defining or modifying one or more alarm thresholds; acknowledging or masking an alarm; displaying a symbol that incorporates a visual representation of an asset within the environmental context (the symbol may display the value of measurement or status information which is maintained as a live value or real-time data); loading a recipe; displaying a schedule of events; navigating to a web page or other system resource; and displaying a file. As used herein, alarms may be generated when a particular criterion is met or an event is triggered that requires attention from personnel. 

receiving, via a terminal [305 of fig. 3], information about devices [equipment/Geo-tags] within a radius based on the tracked location , via augmented reality (AR), wherein the codes include information about a type of view, information about elevation of the location at which the location beacon, the QR code, and the device information beacon are arranged [see fig. 6 and 8], and information about directions in which the location beacon, the QR code, and the device information beacon are arranged, based on the tracked location of the user.
[0048] Data is transmitted between the user's mobile device 305 and the host system 325 as described in connection with FIG. 3. The mobile device 305 transmits environment context data 410 to the host system 325. The environment context data 410 may indicate the user's location within a building and a user profile. In some embodiments position sensors may provide images or video such as from augmented reality cameras to determine the environmental context 410. The host system 325 communicates to relational database 330 to determine the information and actions available to the user based on his location and user profile. The host system 325 transmits actions data 425 to the mobile device 305. The actions data 425 may include information and actions available to the user based on his location and user profile. In some embodiments the actions data 425 may be forwarded to augmented reality displays or other equipment. The host system 325 transmits events data 430 to the control room device. The events data 430 may include messages, notifications, user interface output, alarms, control commands for equipment to adjust set points for temperature, security level, and the like. 

[0050] The user's environmental context 510 may include two kinds of data, position data and user data. User data is an access token that allows authentication and authorization and, in general, identification of the user reporting the data. Position data is the data that allows the location of the user. This is enabled by transmitting and evaluating the GPS coordinates given by the mobile device that the location based control app 505 is running on if available (outdoors), and the list of nearby geo-tags 310, 315 and 320. In addition, the position data also contains the distance to present geo-tags of type Beacon 310, so that the exact coordinates of the user is determined or individual tags are removed from the context if their distance to the operator is outside of the meaningful range. 

[0054] FIG. 6A is a diagram 600 illustrating a floor layout in a building implementing the location-based automation and control system, according to an example embodiment. FIG. 6B is a diagram illustrating a display screen 620 of a mobile device of a user on the floor depicted in FIG. 6A, according to an example embodiment. As described herein, the location-based automation and control system provides control of equipment and building resources based on a user's location in the building. As in shown in FIG. 6A, the user 615 is located near stairwell on floor 605. A geo-tag beacon 610 is installed on floor 605. The user 615 is not within the geo-tag beacon 610 range for detection, and his present location is not registered for accessing any information or controls for equipment or building resources. Accordingly, as shown on display screen 620 of the mobile device of user 615, there are no actions available to the user via the application's user interface. 

[0055] FIG. 7A is a diagram 700 illustrating a floor layout in a building implementing the location-based automation and control system, according to an example embodiment. FIG. 7B is a diagram illustrating a display screen 720 of a mobile device of a user on the floor depicted in the user 715 has the following actions available to him based on his location in Building A, Floor 1: Switch Light. Based on his proximity to Room 105 in Building A, Floor 1, the user 715 has access to the following actions: Switch light, and Control A/C. 

[0058] The location-based automation and control system can be used for multiple scenarios. For example, the system can be used in a maintenance setting. A maintenance engineer can monitor an asset (equipment or building resource) that is suspected or known to have malfunctions. The asset can be uniquely identified by a position sensor that is attached to it, or that identifies the location that the asset is located in. In this example, when the mobile device user approaches the asset, the mobile device application may present to the user the following relevant actions: monitoring of real-time data; monitoring of historical data; display of trend-data; access to the user manual of the asset; ability to put the component into maintenance mode; access to the component's alarm list; and acknowledgement of alarms. 

[0064] In another example, the location-based automation and control system can be used for tracking assets such as building equipment. Position sensors associated with assets are registered as part of the location-based automation and control system. The relationship with the position of the asset position sensor compared to other position sensors associated with fixed areas and zones makes it possible for the system to track moving assets, even inside a building or a facility. As in previously described examples, the host system may react to the repositioning of a moving asset automatically through alarming, visualization or recording information. 

Nugent does not expressly teach receiving, via a terminal, information about devices within a radius set by the user.  
Mahasenan teaches another methods, systems, and devices for indoor wayfinding to equipment at a facility.  The method includes receiving an identifier associated with a piece of equipment or infrastructure within a facility, receiving location information associated with the location of the piece of equipment or infrastructure within the facility, receiving visual view data to produce a visual view of an area of the facility, and merging the identifier, the location 
[0024] FIG. 1 illustrates an example of a system for providing a wayfinding functionality in a facility in accordance with an embodiment of the present disclosure. The facility can be, for example, an indoor space such as a building, industrial space, manufacturing plant, warehouse, factory, mining facility, agricultural facility, parking garage or ramp, health care facility (e.g., hospital), airport, retail facility (e.g., shopping complex) or hotel, among other types of facilities and/or indoor spaces. However, embodiments of the present disclosure are not limited to a particular facility or facility type. 

[0031] Sensor device 102 can obtain (e.g., receive) an identifier and/or location data from equipment tags 104 and/or 106. The location data received from equipment tags 104 and/or 106 can indicate the current location of the item of equipment or infrastructure in the facility, respectively. 

[0032] Sensor device 102 can receive the location data from equipment tags 104 and/or 106 via a first type of wireless communication. For example, sensor device 102 can receive the location data from equipment tag 104 via sub gigahertz (e.g., 900 megahertz) signals transmitted from equipment tag 104. These signals could also come via Bluetooth (e.g., BLE) or Wi-Fi signals, among other suitable communication formats.

[0045] As an example, a location services application can use the information obtained by sensor device 102 to locate equipment (e.g., assets) in a facility, control HVAC equipment and lighting to achieve energy efficiency, and/or provide automatic navigation inside the facility for humans and/or machines such as wheel chair navigation to a destination or robots for building automation activities such as cleaning or delivery, among other uses.

Specifically, Mahasenan teaches receiving, via a terminal, information about devices within a radius set by the user based on tracked location [see Fig. 6-7].

[0061] FIG. 5 illustrates a screen shot of a user interface showing multiple devices near a user in accordance with an embodiment of the present disclosure. In this embodiment, a user interface is provided on a user device (e.g., mobile device 118 of FIG. 1). As can be seen in FIGS. 5-11 herein, the user interface can have several configurations and can provide a variety of information that can be helpful for the user. 

[0062] In the implementation shown in FIG. 5, user interface 550 has an area for defining what is being viewed (e.g., left side) and a viewing area (e.g., right side). On the top of the left side, user has a choice area 552 where the user can select the type of data that is shown on the user interface. 

[0063] In FIG. 5, two choices are shown, HVAC and Fire, however, any number of choices could be available in the choice area and as discussed herein, the choices available can be for many different functions within the facility. In this example, the user has selected the fire functionality to observe at 552. 

[0064] The user has also defined the area to be viewed by scaling the map shown at 556. In some embodiments, the user interface can suggest a viewing area for the user to view, for example, based on the selection made in 552. 

[0065] In this example, the selection made in the choice area 552 of the fire system to view in the user interface results in the identification of a device 554 listed by its unique identifier in a system component list area 554. The identifier can be any suitable identifier and can be assigned by the user interface or can be an identifier that is already associated with the system component. As used herein, a system component is a piece of equipment or infrastructure of the facility that is part of a system of pieces of equipment or infrastructure that interact as a system to provide a particular functionality within the facility). 

[0072] In the embodiment of FIG. 7, the user interface 750 shows that the user has selected to see nearby system components at choice area 752. In some embodiments, the user can choose to see all components having alerts or all components, among other choices that may be available to the user. 

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the cited reference since they both directed to the method of wayfinding to equipment at a facility.  Mahasenan teaches the steps of receiving, via a terminal, information about devices within a radius set by the user based on tracked location would help to reduce the amount of information presented on the display by providing the user the ability to select a specific area on the map.
Regarding claim 8, Nugent teaches determine location of the user in a region of the power plant area where the location beacon or the QR code is not being arranged in the region [see Fig. 6A].  Nugent/Mahasenan does not teach the location of the user in a region of the power plant area requiring monitoring and controlling, the location beacon or the QR code not being .  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahasenan as applied to claim 9 above, and further in view of Nugent.
Regarding claim 10, Mahasenan does not teach when a plurality of users are in the power plant area requiring monitoring and controlling, a moving path of each of the plurality of users is tracked based on the location of the beacon and the moving paths of other users are interactively identified with respect to the plurality of users.
Nugent teaches a method, a system, and a computer readable medium for providing automation and control of equipment and facility resources via a mobile device of a user.  Location information of a user in or near a facility is detected using a position sensor.  Specifically, Nugent teaches when a plurality of users are in the power plant area requiring monitoring and controlling, a moving path of each of the plurality of users is tracked based on the location of the beacon and the moving paths of other users are interactively identified with respect to the plurality of users [see Fig. 8; Para. 0056, 0063 - the location-based automation and control system can be used to track workers' location.  By monitoring the location of the worker, traffic analysis can be visualized in real-time displayed on 2D or 3D maps, 0065 - the simultaneous presence of two work teams in the same area may cause interference with each other.  The interference may disrupt work processes or have a negative impact on the safety of the workers.  The location-based automation and control system helps workers who don't know the site to avoid interference by alerting them of the situation and allowing the teams to communicate with each other to resolve the interference with alternate work processes].
Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to has modified the system of Mahasenan with the steps discussed above by Nugent.  The motivation for doing so would have been to prevent worker interference as suggested by Nugent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0082325 to Wylie et al. disclose a technology includes moveable asset tracking systems for determining the approximate location of a moveable asset (e.g., a vehicle on a dealer lot) using crowdsourced measurements of signals emitted from a beacon attached to the moveable asset. The beacon, for example, may be configured to transmit a beacon signal that can be detected by mobile computing devices, such as smartphones having Bluetooth.RTM. and GPS receivers. The beacon signal emitted from the beacon includes a beacon ID that can be associated with a particular moveable asset, and the strength of the received beacon signal can be utilized as an indication of the proximity of the moveable asset to the user's smartphone. Certain example implementations of the disclosed technology may further include a stationary receiver that may simultaneously measure the beacon signal to establish a reference signal power 
US Pub. No. 2017/0180925 to Taylor et al. teach the sensors 102 may track a location of the assets 110 by detecting the beacon signals 106 transmitted by the beacon generating devices 104. In some embodiments, the beacon signals 106 transmitted by the beacon generating devices 104 and/or 114 can be encoded with a beacon ID. In exemplary embodiments, the sensor 102 may locate the beacon generating device 104 (or 114) by determining the strength of signal being detected. For example, if the sensor 102 is configured to detect beacon signals 106 up to 10 meters, the sensor 102 may determine the proximity of the beacon generating device 104 (or 114) transmitting the beacon signal 106 based on the strength of the beacon signal 108. The sensor 102 may be able to triangulate the location of the beacon generating device 104 (or 114) based on its proximity to the sensor 102. In other embodiments, the location of the beacon generating device 104 and 114 can be approximated based on the location(s) of the sensor(s) that detected the beacon signals from the beacon generating devices 104 and 114.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115